

116 HRES 719 IH: Supporting the goals and ideals of National Rural Health Day.
U.S. House of Representatives
2019-11-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV116th CONGRESS1st SessionH. RES. 719IN THE HOUSE OF REPRESENTATIVESNovember 20, 2019Ms. Finkenauer (for herself, Mr. O'Halleran, Mr. Cole, Mr. Smith of Nebraska, Ms. Torres Small of New Mexico, Mrs. Rodgers of Washington, Mr. Latta, Ms. Sewell of Alabama, Mr. Kind, Mr. Newhouse, Mr. LaHood, Mr. Loebsack, and Mrs. Axne) submitted the following resolution; which was referred to the Committee on Energy and CommerceRESOLUTIONSupporting the goals and ideals of National Rural Health Day.
	
 Whereas 60,000,000 hard-working individuals in the United States live in rural communities; Whereas rural individuals in the United States are increasingly facing barriers to accessing the health care services they need;
 Whereas rural health facilities in the United States have faced systemic challenges, including low reimbursements, physician workforce shortages, and difficulty accessing certain technologies like telehealth;
 Whereas these challenges have contributed to 119 rural hospital closures since 2010; Whereas these challenges have made it more difficult for all rural health care facilities to keep their doors open and serve patients;
 Whereas National Rural Health Day was established to emphasize the importance of rural areas of the United States and recognize the efforts and contributions to address the unique challenges in rural health care;
 Whereas the National Organization of State Offices of Rural Health has recognized National Rural Health Day the third Thursday of each November since 2010; and
 Whereas National Rural Health Day will be celebrated this year on November 21, 2019: Now, therefore, be it
	
 That the House of Representatives— (1)supports the goals and ideals of National Rural Health Day;
 (2)celebrates rural health care providers and the millions of individuals in the United States they serve; and
 (3)expresses commitment to advancing policy to improve health care accessibility and affordability in rural areas of the United States.
			